DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendment received June 28, 2022 are acknowledged.

Claims 2, 4, 19 and 20 have been canceled.
Claims 1, 5, 10, 12, 17, and 21 have been amended.
Claims 1, 3, 5-18 and 21 are pending in the instant application.
Claims 10-16 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed December 3, 2021.

Applicant elected without traverse the invention of group I, drawn to nucleic acids, vectors and host cells in the reply filed on December 3, 2021.

Claims 1, 3, 5-9, 17, 18, and 21 are under examination in this office action.


Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  Claim 17 recites “A method of producing the polypeptide of claim 10” yet claim 10 is part of a withdrawn inventive group.  Given that the method uses the product of claim 6 which is a nucleic acid, claim 17 is properly part of group I which is drawn to nucleic acids, vectors and host cells.  Claim 18 depends from claim 17 but does not correct the dependency problem.  Appropriate correction is required, such a rewriting the claims into independent form or altering dependency such that the claims depend from those belonging to the elected invention.

Applicant's arguments filed June 28,2022 have been fully considered but they are not persuasive.  Applicant argues that since claim 17 now recites “A method of producing the polypeptide of claim 10 encoded by the nucleotide sequence of claim 1” the issues have been resolved.
This argument is not persuasive as claim 17 still recites “the polypeptide of claim 10”.  Claim 10 is drawn to a withdrawn invention that has not been rejoined.  Applicant could have chosen to amend the claim to say “a method of producing a polypeptide encoded by the polynucleotide of claim 1” or something similar which completely removes any recitation of claim 10 from the claimed invention but chose not to do so.  Applicant is further reminded that withdrawn claims must be either rejoined or canceled prior to allowance, and that if hypothetically claim 17 was presently otherwise allowable and claim 10 not rejoined, such a claim would recite limitations that would be unknowable and thus raise issues under 35 U.S.C. 112(b)/(pre-AIA ), second paragraph.  The objection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9, 17, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 1 on June 28, 2022 to claim nucleotide sequences which encode an immunoglobulin single variable domain (ISVD) polypeptide, as well as expression vectors containing said nucleotide sequences and cells containing said expression vectors.  The encoded ISVD is recited as having at least one glycosylation site somewhere within two regions, namely resides 27 to 40 and/or 83 to 88 as defined by the AHo numbering convention for antibodies with additional glycosylation sites at residues 14 and/or 48 also being positively recited (see for example instant claim 21).  As part of the June 28, 2022 claim amendments, applicant has also added the functional limitation “wherein the ISVD may or may not bind the .”.  
As discussed previously, the regions recited in independent claim 1 overlap with the CDRs of an antibody (see for example pages 12-13 of the instant specification, as well as Dondelinger et al., of record, see entire document particularly Figure 6).  To support such breadth, the specification discusses an x-ray crystallography structure of nanobody 3K74 bound to its antigen dihydrofolate reductase (example 1), and the introduction of glycosylation sites into an anti-GFP nanobody (example 3).  When nanobodies into which glycosylation sites had been introduced were tested for antigen binding activity it was observed that “Glycan size appears to be inversely correlated with the neutralizing capacity of the VHH, suggesting that glycans with a large hydrodynamic radius interfere more with neutralization than smaller glycans (WT glycans > Man5 glycans > GlycoDelete glycans).  Moreover, for these VHH, a glycan at site 27 seems to hinder neutralization slightly more than a glycan at site 86 (AHo numbering); the presence of a glycan at both sites has an additive effect.” (example 4, see particularly the middle of page 45).  It should be noted that a nanobody/VHH is a type of antibody that naturally occurs in the absence of a paired light chain in camelid animals (see particularly page 11 of the instant specification).  Also, while antigen binding was determined in example 4 which introduced glycosylation sites at only a small fraction of the locations recited in independent claim 1, example 5 made mutants in the anti-GFP nanobody which span the range of positions encompassed by the independent claim (see Figure 15 in particular and note that the boxed region corresponds to CDRs1 and 2, and that a large percentage of the residues applicant indicates are altered to introduce a glycosylation site occur within said CDRs).  Notably, data concerning antigen binding of the mutants, especially when the glycosylation site is occupied by a glycan or is used as a location for the conjugation of even larger biological moieties such as polyethylene glycol (see example 8) does not appear to be tested or disclosed.         
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.  
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111. 
Artisans are well aware that knowledge of a given antigen (for instance human hemoglobin) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular the Abstract and Discussion). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
As discussed above, applicant has amended the independent claim such that the instant claimed polynucleotides no longer read upon those encoding conventional antibodies which have a paired VH and VL with six CDRs and instead are limited to immunoglobulin single variable domain antibodies.  As per page 10 of the specification “immunoglobulin single variable domains are capable of specifically binding to an epitope of an antigen without pairing an additional immunoglobulin variable domain” and thus by definition the encoded polypeptide must have the functional property of binding antigen.   Even though immunoglobulin single variable domains comprise only a single polypeptide chain, and thus only have 3 CDRs which are responsible for antigen binding, the majority of antigen contacts are still found within the CDRs (Ghahroudi et al., see entire document).  As such it is the structures of the CDRs which give rise to the function of antigen binding.  
While it is true that the instant claimed nucleotides do not have the functional property of binding antigen, the polypeptides they encode must have this function as discussed above.  Also as discussed above, it is the structure of the CDRs within the encoded polypeptide which gives rise to antigen binding function.  The claimed nucleotides encode a polypeptide that must have a glycosylation site at one or more positions as defined by the AHo numbering convention.  While glycosylation sited are found in germline immunoglobulin genes (Melo-Braga et al., see entire document most particularly Figures 1, 3 and 4), the working examples of the instant specification deliberately introduced such sites using the techniques of recombinant molecular biology.  As can be readily seen in instant Figure 15, the locations for the required glycosylation site occur within the CDRs, the very structures taught by the art as giving rise to the function of antigen binding.  Thus it is very reasonable that claimed products encompass sequences which were deliberately mutated in their CDRs in order to introduce a glycosylation site, and as disclosed on page 14 a motif that is recognized by the cellular glycosylation machinery must be present for an asparagine in said motif to be glycosylated.  Indeed, the specification discloses that a glycosylation motif is chosen from NXT, NXS, NXC, and NXV wherein X is any amino acid and wherein the N is the residue to which the carbohydrates are attached.  Note that such glycosylation motifs contain a variable residue that can be anything, yet the art recognizes that many amino acid residues such as proline, cysteine, and methionine are known to alter secondary structure (Stryer, see entire selection).  Thus, the claims encompass sequences wherein the CDRs are changed to introduce one or more glycosylation sites, and wherein the motifs may include introducing residues known in the art to alter secondary structure.  It is known that the presence of a glycosylation site and the attendant carbohydrates attached thereto can enhance or eliminate antigen binding (US 5,714,350, see entire document particularly columns 1-4 and 7) and working example 4 of the instant specification provides data indicating that the introduction of glycosylation sites impaired antigen binding activity, with the magnitude of impairment being dependent upon the type of carbohydrate chain attached to the asparagine in the glycosylation motif, with WT glycans > Man5 glycans > GlycoDelete glycans with regard to binding disruption (example 4, particularly the middle of page 45).  Thus the claims encompass polynucleotides encoding polypeptides that have structural alterations in the very region accepted in the art as being correlated with the function of antigen binding in the absence of data indicating that all such alterations maintain binding.  As discussed above, the art recognizes that changes as small as a single CDR residue can abrogate binding and as demonstrated by instant Figure 15 the claims encompass alterations to CDRs 1 and 2 which had a measurable impact upon binding as shown in example 4.  Note that not all positions recited in the instant claims were tested in example 4, and the data of example 4 does not appear to have been replicated with a wide variety of immunoglobulin domains that bind different antigens and are structurally dissimilar to those of the instant working examples.  Also, as per the instant specification immunoglobulin variable domains must be capable of binding their cognate antigen even if such a limitation is not explicitly recited (see particularly page 10 of the instant specification).   Therefore, artisans would not readily accept applicant was in possession of the full breadth of claimed polynucleotide sequences which encode polypeptides which maintain antigen binding activity while also having the requisite glycosylation sites at the time of the instant application.   

Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.  Applicant argues that claim 4 has been canceled and that the examiner’s concerns about binding activity are not material as the encoded antibodies do not need to maintain antigen binding activity because  “ISVD having such a property are not presently claimed”.
These arguments have been considered and are not persuasive.  The rejections of record sets forth that introducing glycosylation sites at the positions recited in the claims encompasses alterations to the structure of the CDRs which are responsible for antigen binding, and that the breadth of structural changes encompassed by the instant claims is not reasonably consistent with maintenance of antigen binding activity.  As to applicant’s arguments that the examiner’s concerns about maintenance of antigen binding function in view of structural CDR mutations is unwarranted because antigen binding need not be present as it isn’t recited as a claim limitation is not persuasive.  Applicant is reminded that it is not the examiner insisting that antigen binding be present, but rather the teachings of the instant specification.  As per page 10 of the instant specification:


    PNG
    media_image1.png
    271
    644
    media_image1.png
    Greyscale


Thus, it is not the examiner requiring the encoded ISVD to bind antigen, but rather the specification itself, as can clearly be seen in the above quote from page 10.  Thus, applicant’s arguments that the encoded ISVD don’t need to maintain the functional property of antigen binding because such a functional property isn’t recited is directly at odds with the explicit guidance and direction set for by applicant in the specification as originally filed.  Given that such guidance and direction is completely at odds with applicant’s arguments concerning ISVD antigen binding, applicant’s arguments cannot be found persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 1-5 and 21 under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a naturally occurring product/product of nature without significantly more has been withdrawn as applicant has amended the independent claim to require an immunoglobulin single domain antibody.  While the prior office action detailed how antibodies in both humans and mice have glycosylation sites naturally occurring within the locations encompassed by the instant claims, neither humans nor mice reasonably express ISVD.  It should be noted that camelid animals, such as llamas naturally express ISVD, and that the breadth of claim 1 encompasses a naturally rearranged chromosome in, for example a llama heavy chain only B cell that happens to have a glycosylation site in the appropriate location.  Additionally, evidence in a non-immunized animal of such an antibody would unequivocally demonstrate that the breadth of applicant’s claims encompass naturally occurring products which are not patentable.       


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1, 3, 4, 6-8, 17, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Saint-Remy et al. (US 2006/0292149) has been withdrawn in view of applicant’s claim amendments received June 28, 2022.
Specifically, applicant has amended the independent claim to recite “immunoglobulin single variable domain” a type of antibody which contain only one variable domain as compared to conventional antibodies such as those disclosed by Saint-Remy which have paired heavy and light variable domains.


The following are new grounds of rejection necessitated by applicant’s claim amendments received June 28, 2022.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-9, 17, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 1 to recite “wherein the ISVD may or may not bind the .”  Such a recitation can be interpreted in a multitude of ways, the first being that the ISVD encoded by the claimed polynucleotide need actually have the functional property of binding to an antigen, and the second that given that the sentence ends with an odd grammatical construction of “the” followed by a space before the period that claim 1 as presently amended contains an incomplete thought and thus its true metes and bounds are unknowable. The Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications published Wednesday, February 9, 2011 in vol. 76, no. 27 of the Federal Register clearly indicates that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112, second paragraph is appropriate.”  Since as detailed above the phrase “wherein the ISVD may or may not bind the .” can plausibly be interpreted in more than one way, the instant rejection has been set forth.  Note that all of claims 3, 5-9, 17, 18, and 21 depend either directly or indirectly from independent claim 1 and fail to fix the issues detailed above concerning the independent claim.  Therefore all dependent claims are properly joined to this rejection.

Claims 1, 3, 5-9, 17, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As part of the response received June 28, 2022, applicant has amended independent claim 1 to recite the new limitation “wherein the ISVD may or may not bind the .”.  As discussed above, given the apparent improper grammatical construction, the exact limitation that applicant seeks to add to the polypeptide encodes by the claimed polynucleotide can be interpreted in more than one way.  However, ISVD are single domain antibodies, antibodies are generally accepted in the art as binding antigen, and it is the CDR sequences which are predominantly responsible for antigen binding activity as discussed in for example Janeway et al. (previously of record, see entire document).  ISVD differ from conventional antibodies that have six CDRs as ISVD comprise only a single polypeptide chain, and thus only have 3 CDRs which are responsible for antigen binding.  However, the majority of antigen contacts are still found within the CDRs (Ghahroudi et al., see entire document), and the art recognizes that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., of record, see entire document, particularly the abstract and the middle of the left column of page 1982).  As can be readily seen in instant Figure 15, the locations for the glycosylation site as recited in the independent claim occur within the CDRs which as discussed above are known to be important for binding to antigen.  Given that the glycosylation acceptor sited called out in the independent claim lie within the CDRs and given that applicant has amended the independent claim to recite “wherein the ISVD may or may not bind” the most reasonable interpretation is that applicant intends to claim polynucleotides that encode ISVD wherein the ISVD no longer are able to bind their cognate antigens.  The specification does not appear to teach any reasonable use of an ISVD which is no longer capable of binding antigen.  Therefore, artisans would be unable to use ISVD which are no longer capable of binding without first engaging in additional, unpredictable trial and error research to determine what, if anything, can reasonably be done with an ISVD which no longer binds antigen.      


Claims 1, 3, 6-8, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harmsen et al. as evidenced by Dondelinger et al. (of record).
Harmsen et al disclose the cloning and expression of camelid VHH, a type of ISVD, that contain a glycosylation site within residues 27-40 as defined by the AHo numbering convention (see entire document, most particularly the materials and methods section and Table 1, and compare Table 1 to Table 6 of Dondelinger et al.).  The host cells used by Harmsen et al. for VHH expression were yeast cells (see most particularly section 2.4 of the materials and methods).  Harmsen et al. further disclose joining VHH together to make bispecific constructs which also contain c-myc and poly-histidine heterologous tag sequences (see particularly the abstract and section 2.3 of the materials and methods section).  Therefore, the prior art anticipates the claimed invention.     

Claims 1, 3, 6-8, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenken et al. as evidenced by Dondelinger et al. (of record).
Frenken et al disclose the cloning and expression of camelid VHH, a type of ISVD, that contain a glycosylation site within residues 27-40 as defined by the AHo numbering convention (see entire document, most particularly the materials and methods section, Figure 2, and Table 2, and compare Figure 2 of Frenken et al. to Table 6 of Dondelinger et al.).  The host cells used by Frenken et al. for VHH expression were yeast cells (see most particularly sections 2.3 and 3.3).  Frenken et al. further disclose that their VHH expression plasmids include a C-terminal c-myc tag to aid in detection (see particularly section 2.3 of the materials and methods section).  Therefore, the prior art anticipates the claimed invention.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harmsen et al. in view of Sagt et al.
The teachings of Harmsen et al have been discussed above and while they disclose polynucleotides encoding VHH with a glycosylation acceptor site within residues 27-40 and expression of such constructs in the yeast S. cerevisiae, such teachings do not include another glycosylation site in the ISVD.  
Sagt et al. teach the addition of a glycosylation site at position 82 of a VHH results in enhanced secretion of the VHH from the S. cerevisiae cell line (see entire document, particularly the abstract and the right column of page 4942, and Figure 4).
Therefore, it would have been obvious to an ordinary artisan to ass an additional glycosylation site at position 82 of the VHH constructs of Harmsen et al.  The ordinary artisan would be motivated to do so in order to gain the advantage of increased expression of VHH expressed in yeast as is taught by Sagt et al. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frenken et al. in view of Sagt et al.
The teachings of Frenken et al have been discussed above and while they disclose polynucleotides encoding VHH with a glycosylation acceptor site within residues 27-40 and expression of such constructs in the yeast S. cerevisiae, such teachings do not include another glycosylation site in the ISVD.  
Sagt et al. teach the addition of a glycosylation site at position 82 of a VHH results in enhanced secretion of the VHH from the S. cerevisiae cell line (see entire document, particularly the abstract and the right column of page 4942, and Figure 4).
Therefore, it would have been obvious to an ordinary artisan to ass an additional glycosylation site at position 82 of the VHH constructs of Frenken et al.  The ordinary artisan would be motivated to do so in order to gain the advantage of increased expression of VHH expressed in yeast as is taught by Sagt et al. 


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644